Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John Marvin Ballard appeals the district court’s order granting Defendants’ motion to dismiss or, in the alternative, for summary judgment, on his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), and denying Ballard’s motion for an order overruling Defendants’ objections to certain document production requests. Confining our review to the issues raised in the informal brief, see 4th Cir. R. 34(b), we find no reversible error and affirm the district court’s judgment. Ballard v. Johns, No. 5:11-ct-03042-H (E.D.N.C. March 27, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.